Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 1 of 25 PageID #: 400




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                         CRIMINAL NO. 15-29-01

 VERSUS                                           JUDGE ELIZABETH E. FOOTE

 LARRY DYWAYNE BLUITT                             MAGISTRATE JUDGE HORNSBY


                                 MEMORANDUM RULING

        Before the Court is a motion to vacate, set aside, or correct sentence, filed pursuant

 to 28 U.S.C. § 2255 by Petitioner Larry Bluitt (“Bluitt”). Record Document 73. Bluitt

 contends that his Sixth Amendment right to effective assistance of counsel was violated

 when retained counsel incorrectly advised Bluitt about the elements of the offense, thus

 allowing him to enter into a plea agreement when Bluitt lacked the requisite intent to

 commit the charged offense. For the reasons enunciated below, Bluitt’s section 2255

 motion is DENIED and DISMISSED WITH PREJUDICE. 1

                                   Factual Background

        On March 4, 2015, a grand jury in the Western District of Louisiana returned a two

 count indictment charging Bluitt with sex trafficking of a minor, in violation of 18 U.S.C. §

 1591(a)(1) and (b)(2) (Count One) and transportation of a minor with intent to engage in

 prostitution, in violation of 18 U.S.C. § 2423(a) (Count Two).        Record Document 6.

 Initially, Joe Woodley was appointed to represent Bluitt, but Bluitt subsequently hired Chris



 1 Because Bluitt’s claims are contrary to law and plainly refuted by the record, no
 evidentiary hearing is required. See United States v. Green, 882 F.2d 999, 1008 (5th Cir.
 1989). Bluitt’s request for an evidentiary hearing is DENIED.
                                              1
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 2 of 25 PageID #: 401




 Hatch to represent him before the district court, leading to Mr. Hatch enrolling as counsel

 on August 24, 2015.

 I.    The Guilty Plea.

       On October 8, 2015, with the advice of Mr. Hatch and pursuant to a plea agreement,

 Bluitt pled guilty to Count Two, transportation of a minor with intent to engage in

 prostitution. Record Documents 42 & 43. During the guilty plea colloquy, the Court

 engaged in the following exchange with Bluitt:

       Court:          Have you received and read a copy of the indictment against you?

       Defendant:      Yes.

       Court:          And Mr. Hatch has gone over that with you?

       Defendant:      Yes, ma’am.

       Court:          . . . I’m going to read it to you . . . . So Count 2 is: On or about
                       December 14, 2014, in the Western District of Louisiana and
                       elsewhere, the defendant, Larry D. Bluitt, did knowingly transport a
                       minor, B.M., in interstate commerce with the intent that the minor
                       engage in prostitution or in any sexual activity for which any person
                       could be charged with a criminal offense in violation of Title 18 U.S.C.
                       Section 2423(a).

                       Would you tell me in your own words, sir, what are you charged with
                       in Count 2.

       Defendant:      May I ask my attorney a question?

       Court:          Yes, absolutely. Mr. Hatch is here for that purpose.

                       ...

       Court:          All right. Tell me what you believe you are charged with.

       Defendant:      Bringing a minor across state lines with her to engage in prostitution.

       Court:          . . . And you have discussed this with Mr. Hatch?

                                               2
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 3 of 25 PageID #: 402




       Defendant:   Yes, ma’am.

       Court:       . . . And how do you wish to plead in this matter to that Count 2?

       Defendant:   Guilty.

 Record Document 64, pp. 3-5.

       The Court next reviewed the stipulated factual basis with Bluitt:

       Court:        . . . I’m going to read you the factual basis and . . . want to make
                    sure that you believe that the facts that are set out are true and
                    correct.
                    ...

                    Okay. On December 17, 2014, members of the FBI Violent Crimes
                    Against Children Task Force, responded in an undercover capacity to
                    an advertisement for prostitution posted on the website
                    backpage.com. An undercover officer arranged to meet the female
                    prostitute at the Lakeshore Inn, Shreveport, Louisiana.

                    Law enforcement observed the defendant, Larry D. Bluitt, drive the
                    female to the hotel and drop her off for the meeting. The undercover
                    officer met with the female in a hotel room. She agreed to perform
                    oral, anal, and vaginal sex, and he paid her $200. Task Force officers
                    then entered the room and detained the female. She was identified
                    as B.M., a 14-year-old female from Dallas, Texas. The defendant,
                    Larry D. Bluitt, was arrested by Task Force members in the parking
                    lot.

                    A few days prior, Bluitt personally drove B.M. and an adult prostitute
                    from Dallas, Texas to Shreveport, Louisiana, with the intention that
                    both females engage in prostitution in the Shreveport area.
                    ...

                    Is that your signature at the bottom of the page for the factual basis,
                    sir –

       Defendant:   Yes, ma’am.

       Court:       . . . Do you have any questions to ask about that factual basis?

       Defendant:   No, ma’am.

                                            3
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 4 of 25 PageID #: 403




        Court:       Do you agree that the facts that are set out in that factual basis are
                     correct?

        Defendant:   Yes, ma’am.

 Id. at pp. 5-7.

        The Court later addressed the elements of the offense which were required to

 convict Bluitt of Count Two. There, the Court explained:

        Court:        . . . Has Mr. Hatch gone over the sheet that is labeled Elements of
                     the Offense, with you?

        Defendant:   Yes, ma’am.

        Court:       . . . I'm going to go over those elements with you. And that is that
                     they would be that you knowingly transported B.M. in interstate
                     commerce, that at the time of the transportation B.M. was less than
                     18 years old, and at the time of the transportation, the defendant --
                     that's you -- intended that B.M. would engage in prostitution. Do you
                     understand that these are the three elements that the Government
                     would have to prove each of those elements beyond a reasonable
                     doubt?

        Defendant:   Yes, ma’am.

 Id. at p. 11.

        The Court asked Bluitt if he was willing to plead guilty because he was, in fact,

 guilty as charged. Id. at p. 12. Bluitt answered, “Yes, ma’am.” Id. at p. 13. The Court

 inquired whether this was “a free and voluntary act, done with the advice and consent of

 Mr. Hatch?” Id. Again, Bluitt answered, “Yes, ma’am.” Id. The Court asked Bluitt whether

 there was anything in the plea agreement that he did not understand, to which he stated

 “No, ma’am.” The Court pressed, explaining that “now is your chance to ask, all right?”

 Id. at p. 14. Bluitt stated that he understood. Asking another way, the Court inquired,

 “Is there anything you believe is incorrect or wrong in the plea agreement?” Id. Bluitt

                                            4
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 5 of 25 PageID #: 404




 stated, “No, ma’am.” Id. After reviewing the various provisions of the plea agreement

 and Bluitt’s sentencing exposure, the Court ultimately accepted Bluitt’s guilty plea to Count

 Two.

 II.    Sentencing.

        The United States Probation Office prepared a Presentence Investigation Report to

 which Bluitt filed objections. Because Bluitt does not challenge the sentence imposed by

 the Court, this ruling will not address the nature of those objections. In its calculation of

 the Guideline range, the Court found that Bluitt began with an offense level of 28. Record

 Document 65, p. 54.      He received a two-point enhancement for use of a computer,

 pursuant to U.S.S.G. § 2G1.3(b)(3)(B), and another two-point enhancement because the

 offense involved the commission of a sexual act or sexual contact, pursuant to U.S.S.G. §

 2G1.3(b)(4).    Id.   Bluitt then received a three-level reduction for acceptance of

 responsibility. Id. With a total offense level of 29 and a criminal history level VI, Bluitt’s

 guideline range was 151-188 months. Id. The Court sentenced him to 178 months.

 Record Document 59, p. 2.

 III.   The Appeal.

        Bluitt timely appealed and challenged the sentencing enhancement he received for

 use of a computer, pursuant to U.S.S.G. § 2G1.3(b)(3)(B). Record Document 72, p. 3.

 The Fifth Circuit rejected Bluitt’s argument, finding this Court’s factual findings were

 sufficient for purposes of the sentencing enhancement. Id. at p. 4. As such, on January

 25, 2017, the Fifth Circuit affirmed this Court’s judgment. Id. at p. 2.




                                               5
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 6 of 25 PageID #: 405




        On February 16, 2018, Bluitt timely filed the instant motion under 28 U.S.C. § 2255.2

 In this motion, he asserts that he lacked the requisite intent to commit the offense; that

 is, that at the time he transported the minor victim across state lines, he did not have the

 intent for her to engage in prostitution.

                                      Law and Analysis

 I.     28 U.S.C. § 2255.

        Under 28 U.S.C. § 2255, a prisoner may move to vacate, set aside, or correct a

 sentence imposed by a federal court when: (1) the sentence “was imposed in violation of

 the Constitution or laws of the United States[;]” (2) “the court was without jurisdiction to

 impose such sentence[;]” (3) “the sentence was in excess of the maximum authorized by

 law[;]” or (4) the sentence “is otherwise subject to collateral attack.” United States v.

 Scruggs, 691 F.3d 660, 666 (5th Cir. 2012); 28 U.S.C. § 2255(a). “As the Supreme Court

 holds, ‘[h]abeas review is an extraordinary remedy and will not be allowed to do service

 for an appeal.’” United States v. Cooper, 548 F. App’x 114, 115 (5th Cir. 2013) (internal

 quotations and citations omitted) (quoting Bousley v. United States, 523 U.S. 614, 622

 (1998)). Rather, after a defendant is convicted and exhausts the right to appeal, a court

 is “entitled to presume that the defendant stands fairly and finally convicted.” United




 2 After the Fifth Circuit issued its opinion affirming the district court’s judgment, Bluitt had
 ninety days to seek a petition for writ of certiorari with the Supreme Court. See Sup. Ct.
 R. 13. His one-year limitation to file his § 2255 began to run only “upon the expiration of
 the time for seeking certiorari in the U.S. Supreme Court, even where . . . the appellant
 [did] not actually file[] such a petition.” United States v. Gamble, 208 F.3d 536, 536 (5th
 Cir. 2000). Thus, the Court finds Bluitt’s § 2255 petition was timely filed.
                                                6
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 7 of 25 PageID #: 406




 States v. Shaid, 937 F.2d 228, 231–32 (5th Cir. 1991) (internal marks omitted) (quoting

 United States v. Frady, 456 U.S. 152, 164 (1982)).

        A.     Ineffective Assistance of Counsel.

        “Relief under 28 U.S.C. § 2255 is reserved for transgressions of constitutional rights

 and for a narrow range of injuries that could not have been raised on direct appeal and

 would, if condoned, result in a complete miscarriage of justice.” United States v. Young,

 77 F. App’x 708, 709 (5th Cir. 2003) (citing United States v. Vaughn, 955 F.2d 367, 368

 (5th Cir. 1992)). Courts may consider claims of ineffective assistance of counsel brought

 for the first time in a § 2255 motion. See United States v. Gaudet, 81 F.3d 585, 589 (5th

 Cir. 1996). To successfully state a claim of ineffective assistance of counsel, the petitioner

 must demonstrate that counsel’s performance was deficient and that the deficient

 performance prejudiced his defense. See Strickland v. Washington, 466 U.S. 668, 687

 (1984). Failure to establish either prong of the Strickland test will result in a finding that

 counsel’s performance was constitutionally effective. Id.; see also Tucker v. Johnson, 115

 F.3d 276, 280 (5th Cir. 1997).        The petitioner bears the burden of proof on both

 components of the Strickland standard. See Strickland, 466 U.S. at 687.

        As to the first prong, in determining whether counsel’s performance was deficient,

 courts “indulge a strong presumption that counsel’s conduct falls within the wide range of

 reasonable professional assistance.” Id. at 689.       “[T]he defendant must overcome the

 presumption that, under the circumstances, the challenged action might be considered

 sound trial strategy.” Id. (internal marks omitted). If a tactical decision is “conscious and

 informed . . . [, it] cannot be the basis for constitutionally ineffective assistance of counsel


                                                7
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 8 of 25 PageID #: 407




 unless it is so ill chosen that it permeates the entire trial with obvious unfairness.” Crane

 v. Johnson, 178 F.3d 309, 314 (5th Cir. 1999). “Judicial scrutiny of counsel's performance

 must be highly deferential,” and the court must make every effort “to eliminate the

 distorting effects of hindsight, to reconstruct the circumstances of counsel's challenged

 conduct, and to evaluate the conduct from counsel's perspective at the time.” Strickland,

 466 U.S. at 689. Thus, this Court’s review “strongly presum[es] that counsel has exercised

 reasonable professional judgment.” United States v. Payne, 99 F.3d 1273, 1282 (5th Cir.

 1996) (quoting Lockhart v. McCotter, 782 F.2d 1275, 1279 (5th Cir. 1986)).

        To establish the second prong of prejudice, the petitioner must show that “there is

 a reasonable probability that, but for counsel’s unprofessional errors, the result of the

 proceeding would have been different.” 3 Strickland, 466 U.S. at 694. “A reasonable

 probability is a probability sufficient to undermine confidence in the outcome.” Id. A




 3The Strickland Court outlined the extent of prejudice that must be established by the
 defendant:
       An error by counsel, even if professionally unreasonable, does not warrant
       setting aside the judgment of a criminal proceeding if the error had no
       effect on the judgment.
       ...

        The defendant must show that there is a reasonable probability that, but
        for counsel’s unprofessional errors, the result of the proceeding would have
        been different. A reasonable probability is a probability sufficient to
        undermine confidence in the outcome.
        ...

        When a defendant challenges a conviction, the question is whether there is
        a reasonable probability that, absent the errors, the factfinder would have
        had a reasonable doubt respecting guilt.

 Strickland, 466 U.S. at 691-95.
                                              8
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 9 of 25 PageID #: 408




 defendant is not prejudiced if “the ineffectiveness of counsel does not deprive the

 defendant of any substantive or procedural right to which the law entitles him.” Lockhart

 v. Fretwell, 506 U.S. 364, 372 (1993).        Self-serving conclusory statements that the

 outcome would have been different “fall[ ] far short of satisfying Strickland’s prejudice

 element.” Sayre v. Anderson, 238 F.3d 631, 635 (5th Cir. 2001). Moreover, “[m]ere

 conclusory allegations in support of a claim of ineffective assistance of counsel are

 insufficient to raise a constitutional issue.” Green v. Johnson, 160 F.3d 1029, 1042 (5th

 Cir. 1998). The prejudice element requires more than a mere allegation; the defendant

 must affirmatively prove it. United States v. Thompson, 44 F.3d 1004, *2 (5th Cir. 1995).

 Because both prongs of Strickland must be satisfied, a court may reject an ineffective

 assistance of counsel claim upon an insufficient showing of either deficient performance

 or prejudice, without inquiry into the remaining prong. See Strickland, 466 U.S. at 689-

 94.

        B.     Guilty Pleas.

        Where, as here, the defendant has been convicted pursuant to a guilty plea, the

 analysis is slightly different. “Addressing the general question of the extent to which

 constitutional claims survive the entry of a guilty plea, the Supreme Court has repeatedly

 stated that a guilty plea effects a forfeiture of certain constitutional claims if the plea is

 entered knowingly and voluntarily and with competent assistance and advice by defense

 counsel.” United States v. Batamula, 788 F.3d 166, 176 (5th Cir. 2015) (abrogated on

 other grounds) (citing Mabry v. Johnson, 467 U.S. 504, 508 (1984) (“It is well settled that

 a voluntary and intelligent plea of guilty made by an accused person, who has been


                                               9
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 10 of 25 PageID #: 409




  advised by competent counsel, may not be collaterally attacked.”)). “Claims of ineffective

  assistance of counsel that affected the validity of the guilty plea are necessarily excluded

  from this general rule that constitutional defenses are forfeited by entry of a guilty plea.”

  Id. (citing Tollett v. Henderson, 411 U.S. 258, 267 (1973) (“When a criminal defendant

  has solemnly admitted in open court that he is in fact guilty of the offense with which he

  is charged, . . . [h]e may only attack the voluntary and intelligent character of the guilty

  plea by showing that the advice he received from counsel was [deficient.]”)).

         Thus, the only claims that survive a guilty plea are those implicating the validity of

  the plea itself. See United States v. Glinsey, 209 F.3d 386, 392 (5th Cir. 2000). Generally,

  “once a guilty plea has been entered, all nonjurisdictional defects in the proceedings

  against a defendant are waived, and the waiver includes all claims of ineffective assistance

  of counsel, except insofar as the alleged ineffectiveness relates to the voluntariness of the

  giving of the guilty plea.” United States v. Cavitt, 550 F.3d 430, 441 (5th Cir. 2008)

  (internal marks omitted). “When considering whether to plead guilty or proceed to trial,

  a defendant should be aware of the relevant circumstances and the likely consequences

  of his decision so that he can make an intelligent choice.” United States v. Rivas-Lopez,

  678 F.3d 353, 356-57 (5th Cir. 2012) (citing Teague v. Scott, 60 F.3d 1167, 1170 (5th Cir.

  1995)). “When considering challenges to guilty plea proceedings, [the Fifth Circuit has]

  focused on three core concerns: absence of coercion, the defendant’s understanding of

  the charges, and a realistic understanding of the consequences of a guilty plea.” United

  States v. Gracia, 983 F.2d 625, 627-28 (5th Cir. 1993); see also United States v. Gaitan,

  954 F.2d 1005, 1011 (5th Cir. 1992) (“For a plea to be knowing and voluntary, the


                                               10
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 11 of 25 PageID #: 410




  defendant must be advised of and understand the consequences of the guilty plea.”)

  (internal marks omitted).

        The Fifth Circuit has explained that as long as a defendant understands the length

  of imprisonment and the fine that might possibly be imposed at sentencing, then he is

  fully aware of the consequences of his guilty plea. United States v. Young, 981 F.2d 180,

  184 (5th Cir. 1992); United States v. Rivera, 898 F.2d 442, 447 (5th Cir. 1990). The

  Supreme Court “has found that the Constitution, in respect to a defendant’s awareness of

  relevant circumstances, does not require complete knowledge of the relevant

  circumstances, but permits a court to accept a guilty plea, with its accompanying waiver

  of various constitutional rights, despite various forms of misapprehension under which a

  defendant might labor.” United States v. Ruiz, 536 U.S. 622, 630 (2002).

               1.     Advice to Plead Guilty.

        With respect to plea advice, the court must determine whether the lawyer was

  familiar with the relevant facts and law, such that his advice permitted the accused to

  make an informed and conscious choice to plead guilty. Cavitt, 550 F.3d at 440–41. As

  the Fifth Circuit has advised, defense counsel must

               actually and substantially assist his client in deciding whether
               to plead guilty. It is his job to provide the accused an
               understanding of the law in relation to the facts. The advice he
               gives need not be perfect, but it must be reasonably
               competent. His advice should permit the accused to make an
               informed and conscious choice. In other words, if the quality
               of counsel’s service falls below a certain minimum level, the
               client’s guilty plea cannot be knowing and voluntary because it
               will not represent an informed choice. And a lawyer who is not
               familiar with the facts and law relevant to his client's case
               cannot meet that required minimal level.


                                                11
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 12 of 25 PageID #: 411




  Id. at 440.

         In Hill v. Lockhart, the Supreme Court instructed that Strickland’s prejudice prong

  “focuses on whether counsel’s constitutionally ineffective performance affected the

  outcome of the plea process.” 474 U.S. 52, 59 (1985). “When a defendant alleges that

  his counsel’s deficient performance led him to accept a guilty plea rather than go to trial,

  we do not ask whether, had he gone to trial, the result of that trial ‘would have been

  different’ than the result of the plea bargain . . . . Instead, we consider whether the

  defendant was prejudiced by the ‘denial of the entire judicial proceeding . . . to which he

  had a right.’ ” Lee v. United States, 137 S. Ct. 1958, 1965 (2017) (quoting Roe v. Flores-

  Ortega, 528 U.S. 470, 483 (2000)). Thus, when the defendant asserts he would not have

  pleaded guilty if counsel had advised him correctly, “to satisfy the ‘prejudice’ requirement,

  the defendant must show that there is a reasonable probability that, but for counsel’s

  errors, he would not have pleaded guilty and would have insisted on going to trial.” Id.

         In Lee v. United States, the Supreme Court clarified the prejudice showing

  necessary for challenges relating to a defendant’s understanding of the consequences of

  a guilty plea. In that case, the defendant was a lawful permanent resident for whom

  deportation was the primary concern in his decision to plead guilty. Id. at 1967. Lee had

  asked his attorney on numerous occasions whether he was at risk of deportation, and the

  attorney advised he was not. Id. at 1963. Lee entered a guilty plea and ultimately was

  deported. Id. Both Lee and the attorney subsequently testified that Lee would have gone

  to trial but for the attorney’s incorrect advice on the immigration consequences of the

  guilty plea. Id. There was also evidence that during the plea colloquy, Lee was told by


                                               12
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 13 of 25 PageID #: 412




  counsel that the judge’s admonition that a conviction could result in deportation was a

  “standard warning.” Id. at 1968.

         Lee’s counsel’s error did not affect Lee’s prospects at trial but rather affected his

  understanding of the consequences of pleading guilty. Id. at 1967. His focus was on the

  prospect of deportation, an issue about which his attorney was misinformed, and the

  deficient advice that Lee would not be deported is what led Lee to plead guilty rather than

  go to trial. Id. at 1967-68. Simply put, but for the “attorney’s incompetence, Lee would

  have known that accepting the plea agreement would certainly lead to deportation. Going

  to trial? Almost certainly.” Id. at 1968. The “almost” was crucial, as the benefits of

  avoiding deportation so far outweighed the burdens of “a year or two more of prison time”

  by risking a trial. Id. at 1969. Lee’s assertion that with proper legal advice, he would not

  have accepted a plea despite the overwhelming evidence against him, was “backed by

  substantial and uncontroverted evidence.”          Id.   The Supreme Court explained, “The

  decision whether to plead guilty . . . involves assessing the respective consequences of a

  conviction after trial and by plea. When those consequences are, from the defendant’s

  perspective, similarly dire, even the smallest chance of success at trial may look attractive.”

  Id. at 1966 (citation omitted). “[W]here we are . . . asking what an individual defendant

  would have done, the possibility of even a highly improbable result may be pertinent to

  the extent it would have affected his decisionmaking.” Id. at 1967. Thus, the Court found

  that under these “unusual circumstances,” Lee established prejudice by demonstrating a

  reasonable probability that he would have rejected the plea, even though his chances of

  acquittal were slim. Id.


                                                13
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 14 of 25 PageID #: 413




         However, the Lee Court warned lower courts against “upset[ting] a plea solely

  because of post hoc assertions from a defendant about how he would have pleaded but

  for his attorney’s deficiencies. Judges should instead look to contemporaneous evidence

  to substantiate a defendant’s expressed preferences.” Id. at 1966-67.            “[W]hen the

  defendant’s decision about going to trial turns on his prospects of success and those are

  affected by the attorney’s error—for instance, where a defendant alleges that his lawyer

  should have but did not seek to suppress an improperly obtained confession,” the

  “defendant must also show that he would have been better off going to trial.” Id. at 1965.

  But, when the attorney’s error affects the defendant’s understanding of the consequences

  of pleading guilty, the defendant is not required to prove that he would have been better

  off going to trial.   Id. at 1965-67.    He must present contemporaneous evidence to

  substantiate his claim that he would have insisted on going to trial had he been properly

  informed of the consequences of his guilty plea.

         Thus, in the context of guilty pleas there is a distinction between claims related to

  the defendant’s prospects of success on the underlying charges and claims related to the

  consequences flowing from the plea. Id. at 1965. Where the ineffective assistance claim

  “turns on [the defendant’s] prospects of success” on the underlying charges and “those

  are affected by the attorney’s error,” the inquiry considers whether he would have been

  better off going to trial. Id. This involves predictions of the ultimate outcome at trial. Id.;

  Premo v. Moore, 562 U.S. 115, 126–27, 132 (2011); Hill, 474 U.S. at 59. A defendant

  who lacks a viable defense “fac[es] long odds” and “will rarely be able to show prejudice

  from accepting a guilty plea that offers him a better resolution than would be likely after


                                                14
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 15 of 25 PageID #: 414




  trial.” Lee, 137 S. Ct. at 1966. “Where a defendant has no plausible chance of an acquittal

  at trial, it is highly likely that he will accept a plea if the Government offers one.” Id. To

  the contrary, where the claim relates to the consequences of the plea, as was the case in

  Lee, the claim may not turn solely on the likelihood of the outcome at trial. Id.

  II.    Intent Requirement in 18 U.S.C. § 2423(a).

         Bluitt’s claim rests on the premise that he lacked the requisite intent to commit a

  violation of Section 2423(a). Congress passed the Mann Act to criminalize transporting

  individuals across state lines for the “purpose of prostitution or debauchery, or for any

  other immoral purpose.” White-Slave Traffic (Mann) Act, ch. 395, 36 Stat. 825 (1910)

  (codified as amended at 18 U.S.C. §§ 2421–2424). 18 U.S.C. § 2423(a) extends the Mann

  Act to provide:

         A person who knowingly transports an individual who has not attained the
         age of 18 years in interstate or foreign commerce, or in any commonwealth,
         territory or possession of the United States, with intent that the individual
         engage in prostitution, or in any sexual activity for which any person can be
         charged with a criminal offense, shall be fined under this title and imprisoned
         not less than 10 years or for life.

  18 U.S.C. § 2423(a). One of the essential elements of a Mann Act violation is that the

  “interstate transportation have for its object or be the means of effecting or facilitating

  the proscribed activities.” Mortensen v. United States, 322 U.S. 369, 374 (1944) (citing

  Hansen v. Haff, 291 U.S. 559, 563 (1934)).

         In Mortensen v. United States, the Supreme Court described the mens rea of a

  Mann Act offense as a requirement that the “dominant motive” for the interstate

  movement be illicit sexual conduct. Id. The Mortensens operated a brothel and went on a

  vacation, taking two of the sex workers with them. Id. at 372. Because no sex work

                                               15
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 16 of 25 PageID #: 415




  occurred during the trip, the Supreme Court concluded that illicit sexual activity played no

  part in the interstate transportation; rather, “[t]he sole purpose of the journey from

  beginning to end was to provide innocent recreation and a holiday for petitioners and the

  two girls.” Id. at 375. Because weighing the relative importance of multiple motives for

  travel was not essential to the Mortensen Court’s holding, the Seventh Circuit has

  characterized the “dominant motive” language as dicta. United States v. McGuire, 627 F.3d

  622, 625 (7th Cir. 2010); cf. United States v. Hoschouer, 224 F. App’x 923, 926 (11th Cir.

  2007) (per curiam) (citing United States v. Cole, 262 F.3d 704, 709 (8th Cir. 2001); United

  States v. Ellis, 935 F.2d 385, 391–92 (1st Cir. 1991)) (“But, the plain language of section

  2423(a) requires only that the defendant knowingly transport a minor with the ‘intent’ of

  engaging in criminal sexual activity. It does not require evidence of any ‘purpose’ or

  ‘motive’ of the interstate travel.”).

         The Fifth Circuit has interpreted the Supreme Court’s language “narrowly” such that

  travel may have a lawful purpose so long as “an efficient and compelling purpose” of the

  interstate transportation was illicit. United States v. Campbell, 49 F.3d 1079, 1083 (5th

  Cir. 1995) (quoting Forrest v. United States, 363 F.2d 348, 349 (5th Cir. 1966)). Because

  multiple purposes may coexist, the “‘dominant’ requirement does not impose a ‘but for’

  limitation on the defendant’s intent.” Id. Instead, a jury may find intent so long as the

  criminal sexual conduct is not merely “incidental” to the journey. Id. When a defendant

  has multiple motivations for the interstate travel, the illicit purpose need not be more

  compelling than the lawful purpose so long as the illicit purpose is, in fact, compelling. See

  id. (rejecting a weighing of various motives as “arithmetic hairsplitting”). Likewise, there


                                               16
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 17 of 25 PageID #: 416




  is no requirement that the defendant possess the criminal intent prior to crossing state

  lines. See United States v. Garcia-Lopez, 234 F.3d 217, 219 (5th Cir. 2000). It is only

  required that the intent “be found to exist before the conclusion of the interstate journey.”

  Mortensen, 322 U.S. at 374.

         In cases where transportation of a minor across state lines has a licit purpose, the

  Fifth Circuit looks to circumstantial evidence to determine whether illicit conduct was also

  a “compelling purpose.” Campbell, 49 F.3d at 1083 (quoting Forrest, 363 F.2d at 349). A

  pattern of grooming behavior “designed to reduce resistance to sexual advances,”

  including isolating a minor from a parent or guardian, is circumstantial evidence of

  unlawful intent for transportation that follows such conduct. United States v. Hitt, 473 F.3d

  146, 152 (5th Cir. 2006); see Campbell, 49 F.3d at 1083 (finding criminal intent for

  interstate transportation when a defendant’s “act of befriending [the victim] could fairly

  be called recruitment” into prostitution). The Fifth Circuit has also found that intrastate

  sexual contact in the minor’s home state before or after the interstate journey supports a

  finding of the requisite intent. Sealed Appellee v. Sealed Appellant, 825 F.3d 247, 253 (5th

  Cir. 2016); United States v. Bennett, 258 F. App’x 671, 685 (5th Cir. 2007) (“A jury could

  rationally infer from the sexual activity that occurred both before and after state lines were

  crossed, that Bennett transported [the minor] with intent to engage in sexual activity with

  her.”). Finally, a pattern of similar sexual misconduct with other victims allows a jury to

  infer intent. Bennett, 258 F. App’x at 684 (holding that evidence of erotic communications

  with other minors supported a finding that the intent of transporting the victim was to

  engage in a sexual relationship); Hitt, 473 F.3d at 152 n.4 (holding that evidence that


                                               17
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 18 of 25 PageID #: 417




  defendants had sexually assaulted another boy using techniques similar to those used on

  the victim supported the necessary inference).

  III.   Bluitt’s Decision to Plead Guilty.

         Bluitt alleges that Mr. Hatch rendered ineffective assistance of counsel when he

  incorrectly advised Bluitt that criminal intent, or the lack thereof, was not relevant to the

  inquiry of guilt. This advice led Bluitt to plead guilty rather than proceed to trial. Bluitt

  asserts that he informed Mr. Hatch that the “sole purpose” of his trip to Shreveport was

  to gamble, but that “the girls eventually started prostituting themselves. I emphasized .

  . . that I had nothing to do with the girls’ decision to prostitute themselves . . . .” Record

  Document 74-1, p. 2. Bluitt further represents that Mr. Hatch informed him “that this

  prosecution had nothing to do with whether I was a ‘pimp,’ and ‘the only thing they have

  to prove [to establish my guilt of the offense] is that I knew that the girls were prostituting’

  themselves.” Id. at p. 3.

         Essentially, Bluitt’s contention is that Mr. Hatch knew Bluitt did not have the intent

  for B.M. to engage in prostitution in Louisiana, but that he advised Bluitt that Bluitt’s

  knowledge of the forthcoming prostitution was legally sufficient for conviction. That is,

  Mr. Hatch’s advice was allegedly that so long as Bluitt knew B.M. intended to prostitute

  herself, Bluitt would be deemed guilty of the offense. Bluitt contends that had he known

  he had to intend for B.M.’s prostitution to be the “dominant motive” of the trip, he would

  have proceeded to trial. Id.

         Defendants typically challenge “an attorney’s advice to plead guilty. With excellent

  hindsight, prisoners often contend that, had they gone to trial, they would have presented


                                                18
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 19 of 25 PageID #: 418




  a stellar defense and, ultimately, received an acquittal.” United States v. Faubion, 19 F.3d

  226, 228–29 (5th Cir. 1994). This is just the sort of representation that Bluitt has made

  here. The claim is evaluated under the Strickland standard of deficient performance and

  prejudice. Assuming arguendo that Mr. Hatch provided the legal advice alleged by Bluitt

  and that that advice was legally deficient under Strickland, Bluitt nevertheless cannot

  establish prejudice.4

         Here, Bluitt’s claim does not relate to the consequences of his plea but rather his

  likelihood of success at trial. Thus, he is required to present contemporaneous evidence

  demonstrating a reasonable probability that but for Mr. Hatch’s deficient advice, he would

  have insisted on going to trial. Again, this inquiry revolves around Bluitt’s prospects of

  success at trial, and therefore he is required to show that he would have been better off

  going to trial. Bluitt has not identified any contemporaneous evidence substantiating his

  claim that he would not have pleaded guilty. To the contrary, his protestations are firmly

  in the category of “post hoc assertions from a defendant about how he would have pleaded

  but for his attorney’s deficiencies.” Lee, 137 S. Ct. at 1967. The contemporaneous

  evidence easily refutes Bluitt’s claim.

         The Court first turns to the guilty plea hearing in this case where there is sufficient

  evidence of Bluitt’s understanding of the requisite mens rea. At the start of the plea

  colloquy, the Court read the indictment aloud.       Record Document 64, pp. 3-4.        The

  indictment specifically charged Bluitt with transporting B.M. across state lines with “the




  4 The Court need not determine whether counsel provided deficient advice, as the
  Strickland inquiry fails under the prejudice prong.
                                               19
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 20 of 25 PageID #: 419




  intent that the minor engage in prostitution or any sexual activity . . . .” Id. at p. 4

  (emphasis added). Bluitt swore in open court that he and Mr. Hatch had reviewed the

  indictment and the charges against him. Id.       When he explained this charge in his own

  words, Bluitt said he was charged with “[b]ringing a minor across state lines with her to

  engage in prostitution.” Id. at p. 5.

         The Court then read the stipulated factual basis aloud. That statement recounted

  that Bluitt had driven B.M. to a hotel room where she was to engage in prostitution. Id.

  at p. 6. But more importantly, it contained the following statement: “Bluitt personally

  drove B.M. and an adult prostitute from Dallas, Texas to Shreveport, Louisiana, with the

  intention that both females engage in prostitution in the Shreveport area.” Id. (emphasis

  added). Bluitt stipulated to and signed the factual basis, which was entered into the

  record. Record Document 43-2, p. 2. Bluitt affirmed for the Court that he had signed that

  factual basis, and the document evidenced in the record indeed bears his signature.

  Documents signed by a defendant at his plea hearing are entitled to great evidentiary

  weight. See United States v. Abreo, 30 F.3d 29, 32 (5th Cir. 1994). Bluitt’s signature on

  the factual basis is prima facie proof of his understanding of the charges and the

  importance of intent, and it establishes his agreement that he possessed the requisite

  level of intent, i.e., that he intended for B.M. to engage in prostitution. See Theriot v.

  Whitley, 18 F.3d 311, 314 (5th Cir. 1994).

         While under oath, Bluitt stated that the factual basis was a correct and accurate

  representation of his actions. Record Document 64 at p. 7. “[S]uch testimony in open

  court carries a strong presumption of verity.” DeVille v. Whitley, 21 F.3d 654, 659 (5th


                                               20
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 21 of 25 PageID #: 420




  Cir. 1994). To be sure, a defendant ordinarily will not be heard to refute his testimony

  given at a plea hearing while under oath. United States v. Cervantes, 132 F.3d 1106, 1110

  (5th Cir. 1998). As the Fifth Circuit has explained, “[o]ur willingness to accept plea

  agreements and colloquies as the factual bases for convictions demands a corollary respect

  for the integrity of their contents.” United States v. Palmer, 456 F.3d 484, 491 (5th Cir.

  2006) (instructing that in looking at whether defendant’s guilty plea admits to requisite

  mens rea, a court must consider “the plea words themselves.”). Here, the indictment and

  the factual basis contained the words “intent” and “intention” with regard to Bluitt’s mens

  rea in bringing B.M. from Texas to Louisiana. The “words themselves” resolve any doubt

  about his understanding of the charges against him and his agreement that he did exactly

  what he was charged with.

        Bluitt’s understanding of the requisite mens rea was also made abundantly clear in

  the Court’s review of the elements of the offense. In reviewing these elements with Bluitt

  on the record, the Court pointedly informed Bluitt that one element of the offense was

  that “the defendant—that’s you—intended that B.M. would engage in prostitution.”

  Record Document 64, p. 11. The Court then asked, “Do you understand that these are

  the . . . elements that the Government would have to prove each of those beyond a

  reasonable doubt.” Id. The response was, “Yes, ma’am.” Id. Again, Bluitt’s statements

  under oath in open court, which are wholly contrary to what he now asserts, are entitled

  to a strong presumption of truthfulness.      Bluitt’s self-serving allegations, which are

  undermined by the record, have failed to rebut the presumption of truthfulness accorded

  his sworn statements. See United States v. McClinton, 782 F. App’x 312, 314–15 (5th Cir.


                                              21
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 22 of 25 PageID #: 421




  2019) (finding that defendant’s change-of-plea hearing was “contemporaneous evidence”

  that “demonstrates that he made several sworn statements that are inconsistent with his

  post hoc assertions in his § 2255 claim” and which “conclusively negate[d] his post hoc

  assertions”). Furthermore, the Fifth Circuit has recognized that a judge’s warnings during

  the guilty plea hearing may undermine the defendant’s claim of being prejudiced by his

  attorney’s incorrect advice. United States v. Kayode, 777 F.3d 719, 728-29 (5th Cir. 2014).

  Here, the Court correctly advised Bluitt of the intent element required for conviction. Bluitt

  affirmatively expressed his understanding of that requirement and agreed that he

  possessed such intent when he transported B.M. across state lines.

         Thus, both the statements Bluitt made during the plea colloquy and the signed

  factual basis support the conclusion that he knew intent was an element of the offense

  and that he agreed he possessed the requisite level of intent. He has submitted no

  contemporaneous evidence to contradict this finding. Rather, his claim is negated by the

  overwhelming contemporaneous evidence in the record.

         The Court will also address the inculpatory evidence Bluitt had knowledge of when

  he entered into this guilty plea, as that evidence would have had an impact on his

  assessment of his prospects at trial. First, B.M. had previously engaged in prostitution for

  Bluitt in Texas. Record Document 65, pp. 9, 30; Record Document 57-2, p. 1. Second,

  during an F.B.I. interview with the other prostitute involved in this case, Kajai Victor

  (“Victor”), Victor stated that B.M. was present at Bluitt’s residence in Texas when Victor

  and Bluitt “were discussing traveling to Shreveport or Houston for the sole purpose of

  posting ads on BACKPAGE.COM and engag[ing] in prostitution. [B.M.] asked BLUITT and


                                               22
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 23 of 25 PageID #: 422




  VICTOR if she could come along.” Record Document 57-3, p. 3; see also Record Document

  65, p. 9. Assessing that evidence, the Court surmised at the sentencing hearing that B.M.

  “was invited to Mr. Bluitt’s home to plan this trip to Bossier City . . . .” Record Document

  65, p. 47. Third, there was evidence that Bluitt had been recorded on a jail call asking his

  mother to remove a fake birth certificate from his truck. The fake birth certificate was

  being used to establish that B.M. was actually an adult. Id. at p. 30. Fourth, Bluitt

  provided a cell phone to B.M. for her to use in creating the backpage.com solicitation ad.

  Id. at pp. 31-32. In addition, for an interested “John” to make an appointment with B.M.

  for sex, he would call the number of the cell provided by Bluitt. Id. Finally, when Bluitt

  was arrested, he had $8,000 in his possession. Victor told the F.B.I. that both she and

  B.M. gave Bluitt all the money they made from prostituting. Record Document 57-3, p. 4.

         This evidence suggests that a trip was planned to Louisiana for the purpose of

  engaging in prostitution. Preparation occurred for this trip, including obtaining (or at least

  bringing) a fake birth certificate for B.M. and Bluitt’s purchase and provision of a new cell

  phone for B.M. There is also evidence that Bluitt took all of the prostitution money earned

  by Victor and B.M. Thus, looking at the totality of the evidence, as it relates to Bluitt’s

  decisionmaking, it is highly likely Bluitt would have been convicted at trial. The Court

  views this evidence through the lens of the intent required for conviction of Section

  2423(a), discussed previously. From the above evidence, a jury could infer Bluitt’s intent

  to bring B.M. to Louisiana for the purpose of prostitution, even though his defense case

  may have raised the possibility that he traveled to Shreveport to gamble. Under the

  jurisprudence, it is clear that Bluitt’s trip could have dual purposes, both licit and illicit. As


                                                 23
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 24 of 25 PageID #: 423




  such, gambling may have been one of his purposes, and it would have been a lawful

  purpose. But so long as prostitution was also a compelling purpose of the trip, not merely

  incidental, Bluitt was guilty of violating Section 2423(a).

         Based on the above facts and law, Bluitt cannot establish prejudice because an

  acquittal on these charges was highly improbable, his defense was undermined by the

  evidence and the law, and a guilty plea offered him a better resolution than he would have

  received at trial. Thus, he cannot establish prejudice under Strickland. See also Young v.

  Spinner, 873 F.3d 282, 287 (5th Cir. 2017) (recognizing that where the evidence against

  a defendant is overwhelming, the possibility of an acquittal, and the ability to show

  prejudice as the result of entering a guilty plea based on advice from counsel, is

  “exceedingly unlikely.”); Kayode, 777 F.3d at 726-27 (finding that the “overwhelming

  evidence” on the charged offenses and lack of a viable defense other than defendant’s

  own sworn testimony “weighs against a finding of prejudice”); Armstead v. Scott, 37 F.3d

  202, 210 (5th Cir. 1994) (concluding defendant, “in light of the strong evidence against

  him”—including an eyewitness lineup identification and his fingerprints being found at the

  crime scene—had not shown “there is a reasonable probability that he would not have

  plead[ed] guilty”).



                                          Conclusion

         For the foregoing reasons, based on the record and the relevant jurisprudence, this

  Court finds that Bluitt has failed to establish that any deficiency in his counsel’s

  performance prejudiced him under Strickland. Therefore, Bluitt’s § 2255 motion [Record


                                               24
Case 5:15-cr-00029-EEF-MLH Document 86 Filed 03/31/21 Page 25 of 25 PageID #: 424




  Document 73] be and is hereby DENIED and DISMISSED WITH PREJUDICE. Because

  Blutt’s claims are refuted by the record, no evidentiary hearing is required.

         Pursuant to Rule 11(a) of the Rules governing § 2255 proceedings for the United

  States District Courts, this Court must issue or deny a certificate of appealability when it

  enters a final order adverse to the petitioner. Unless a Circuit Justice or a Circuit or District

  Judge issues a certificate of appealability, an appeal may not be taken to the court of

  appeal. In this case, a certificate of appealability is DENIED because Bluitt has failed to

  demonstrate a substantial showing of the denial of a constitutional right.

          THUS DONE AND SIGNED this 31st day of March, 2021.




                                             ELIZABETH ERNY FOOTE
                                             UNITED STATES DISTRICT JUDGE




                                                 25
